Case: 10-60645     Document: 00511513945          Page: 1    Date Filed: 06/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 20, 2011
                                     No. 10-60645
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOEL EFRAIN MORALES-MARES,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A076 690 575


Before WIENER, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Petitioner Joel Efrain Morales-Mares (Morales) is a native and citizen of
Mexico who was granted lawful permanent resident (LPR) status in December
1999. Following a September 2006 conviction for aiding and abetting the illegal
entry of other aliens into the United States, Morales was placed in removal
proceedings and was later ordered removed to Mexico. As an LPR, Morales
sought relief in the form of cancellation of removal. The immigration judge (IJ)
denied relief, finding that Morales had not established the seven years of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60645    Document: 00511513945     Page: 2   Date Filed: 06/20/2011

                                  No. 10-60645

continuous residency required by 8 U.S.C. § 1229b(a). Morales’s appeal to the
Board of Immigration Appeals (BIA) was dismissed, and he did not file a petition
for review at that time.
      Morales filed a motion to reopen pursuant to 8 C.F.R. 1003.2(c), alleging
that the attorney who had represented him before the IJ had rendered
ineffective assistance by failing to conduct an adequate investigation, which
would have revealed (1) two entries into this country that occurred before the
December 1999 grant of LPR status and (2) he was entitled to special rule
cancellation of removal pursuant to § 1229b(b) based on abuse by his former
spouse. The BIA denied Morales’s motion to reopen on the grounds that (1)
there was insufficient proof that his prior attorney had been given notice of, and
an opportunity to reply to, the claims of ineffective assistance, (2) there was
insufficient evidence to support Morales’s claims for relief, and (3) Morales had
failed to show any prejudice resulting from counsel’s representation. Morales
filed a motion for reconsideration, which the BIA denied. Morales now petitions
this court for review of that denial.
      Morales argues that the BIA imposed erroneous evidentiary standards to
his claims for relief. According to Morales, the BIA’s decision indicated that he
could not prevail on his claims for relief in the absence of particular types of
evidence. With respect to his contention that his two entries prior to receipt of
his LPR status enlarged his continuous residency period, Morales maintains that
the BIA improperly required documentation of those entries from government
officials. With respect to his claim of abuse, Morales maintains that the BIA
improperly required medical or psychological documentation of such abuse.
      We review the BIA’s denial of a motion for reconsideration for abuse of
discretion. See Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006). None of the
arguments advanced by Morales in his petition support a conclusion that the
BIA’s decision to deny his motion for reconsideration was “capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so

                                        2
   Case: 10-60645    Document: 00511513945      Page: 3    Date Filed: 06/20/2011

                                   No. 10-60645

aberrational that it is arbitrary rather than the result of any perceptible rational
approach.” Id. Accordingly, we must uphold that denial. See id.
      PETITION FOR REVIEW DENIED.




                                         3